Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 1 of 7




                EXHIBIT A




                EXHIBIT A
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 2 of 7
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 3 of 7
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 4 of 7
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 5 of 7
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 6 of 7
Case 2:20-cv-00880-TSZ Document 1-1 Filed 06/08/20 Page 7 of 7
